ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Custom Mechanical Systems, Corp.              )      ASBCA No. 59388
                                              )
Under Contract No. W912QR-12-C-0050           )

APPEARANCE FOR THE APPELLANT:                        R. Dale Holmes, Esq.
                                                      Cohen Seglias Pallas Greenhall &
                                                       Furman PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kevin M. Finley, Esq.
                                                     Travis D. Van Ort, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       Pursuant to a mediation conducted by the Board, the parties have settled the
appeal. The parties jointly move the Board to dismiss the appeal with prejudice.

       The parties' motion is granted, and the appeal is dismissed with prejudice.

       Dated: 27 August 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 593 88, Appeal of Custom
Mechanical Systems, Corp., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals